DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 6 is objected to because of the following informalities:  
Regarding Claims 6, the phrase “wherein the aspirator is configured to drawing air into the detector unit…” is recited. The term “drawing” should read ‘draw’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the air" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner will view Claim 7 similarly to Claim 1 where an aspirator for drawing air into the detector unit is positively recited. 
Claims that depend on the above rejected claim are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (Australian Patent App. No. AU 2012201531 A1) in view of Yokota (US PGPub No. US 20090237261 A1).

Regarding Claim 1, Knox teaches a detector unit (See Fig. 5; Page 1, Lines 3-4: “apparatus for particle detection”) for use in an aspirating detection system (See Fig. 5; Page 4, Lines 25-26: “an apparatus for a smoke detector including a first flow path having a filter and an aspirator”), comprising: 
an aspirator for drawing air into the detector unit (See Fig. 5; Page 4, Lines 9-10: “the present invention provides a method of filtering an air sample prior to introduction to a particle detection means”; Page 4, Lines 25-26: “a first flow path having a filter and an aspirator, a second flow path having an aspirator”); 
a sensor chamber for analysing a sample of air (See Fig. 5; Page 11, Line 29 “a detection chamber 38”), wherein a first portion of the air drawn into the detector unit by the aspirator is directed through the sensor chamber (See Figs. 1 and 5, showing flow of air to sensor chamber; Page 4, Line 20: “a flow of filtered air”; Page 4, Lines 25-26: “a smoke detector including a first flow path having a filter and an aspirator”), and wherein a second portion of the air drawn into the detector unit by the aspirator (Page 4, Line 21: “a flow of unfiltered air”; Page 4, Line 26: “a second flow path having an aspirator”); 
a filter arranged upstream of the sensor chamber for removing particulate matter from the first portion of the air (See Figs. 1 and 5, showing flow of air to sensor chamber, filter prior to sensor chamber; Page 4, Line 20: “a flow of filtered air”; Page 4, Lines 25-26: “a smoke detector including a first flow path having a filter and an aspirator”); 
a first flow meter arranged to measure a first flow rate, which is a flow rate of the first portion of the air (Page 4, Lines 3-8: “at least one flow meter for determining a flow rate in any of the following: an inlet to the apparatus; an outlet from the apparatus; a flow path through which one or more of the sub-flows passes. The apparatus may include a plurality of flow meters”); 
a second flow meter arranged measure a second flow rate, which is a flow rate of the second portion of the air or a combined flow rate of the first and second portions of the air (Page 4, Lines 3-8: “at least one flow meter for determining a flow rate in any of the following: an inlet to the apparatus; an outlet from the apparatus; a flow path through which one or more of the sub-flows passes. The apparatus may include a plurality of flow meters”); and 
a controller (Page 4, Line 26-Page 5, Line 1: “a controller”) configured to determine that the filter is restricting airflow to the sensor chamber based on the first and second flow rates (Page 9, Lines 8-10: “Once the filter 20 clogs ·to a significant extent, it is possible to measure airflow changes either overall or specifically of the filtered air flow, to ascertain whether it is 10 necessary to change the filter.”; Page 9, Lines 11-25: “…when the filter clogs to an extent that results in a change in the proportion of air flowing through the filter compared to air that bypasses the filter, the effective smoke levels reaching the detector increase, meaning that if a filter is left in the system of the present invention too long it will cause an increase in the smoke detected, thus failing in a safe manner. This increase will be gradual as the system clogs, and may therefore be determined by software that checks the smoke levels over an extended period of time to determine filter life. Another method of determining filter life is to measure the airflow of the filtered air and to compare it to the airflow bypassing the filter. This ratio will give a smoke dilution factor that will allow the smoke detection system to apply a correction factor to determine true smoke levels in a sample. If the filter clogs over time, affecting flow rates through the filter, the air flow meters will determine the new correction factor to be applied to the output of the detection chamber. In some embodiments it would also be possible to measure filter life by determining when the airflow through the filter had dropped to a predetermined level.”). 
Knox does not explicitly teach a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber (Emphasis added by Examiner).
Yokota teaches a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber (See Figs. 2, 5-6, 8,  showing air flow path separating into sensor chamber path and path that does not route to sensor chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knox to include a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber (Emphasis added by Examiner), as taught by Yokota.
Doing so would allow one to direct only filtered air to the sensor chamber, which is desirable, because, as taught by Knox “Background smoke pollution can cause soiling of components of the detector leading to premature failure”.

Regarding Claim 2, Knox in view of Yokota teaches a detector unit according to claim 1, wherein the controller is configured to determine a ratio of the first and second flow rates, compare the ratio to a predetermined threshold value, and determine that the filter is restricting airflow to the sensor chamber when the ratio exceeds a threshold value (Page 9, Lines 18-25: “Another method of determining filter life is to measure the airflow of the filtered air and to compare it to the airflow bypassing the filter. This ratio will give a smoke dilution factor that will allow the smoke detection system to apply a correction factor to determine true smoke levels in a sample. If the filter clogs over time, affecting flow rates through the filter, the air flow meters will determine the new correction factor to be applied to the output of the detection chamber. In some embodiments it would also be possible to measure filter life by determining when the airflow through the filter had dropped to a predetermined level.”).  

Regarding Claim 5, Knox in view of Yokota teaches a detector unit according to claim 1, wherein the detector unit is a smoke detector unit (Page 4, Line 25: “an apparatus for a smoke detector”).  

Regarding Claim 6, Knox in view of Yokota teaches an aspirating detection system comprising: 
a detector unit according to claim 1 (See Mapping of Claim 1 above), and 
one or more sampling pipes for supplying air to the detector unit, 
wherein the aspirator is configured to drawing air into the detector unit via the sampling pipes (In Figure 5 air from the region 31 is drawn to the detector 31 via a pipe network 30 by aspirator 32).  

Regarding Claim 7, as best understood in view of the 35 U.S.C 112(b) issue identified above, Knox teaches a method for detection of restricted airflow to a sensor chamber (See Fig. 5; Page 11, Line 29 “a detection chamber 38”) in a detector unit (See Fig. 5; Page 1, Lines 3-4: “apparatus for particle detection”) of an aspirating detection system (Page 4, Lines 25-26: “an apparatus for a smoke detector including a first flow path having a filter and an aspirator”), the method comprising: 
operating an aspirator of the detector unit (Page 4, Lines 9-10: “the present invention provides a method of filtering an air sample prior to introduction to a particle detection means”; Page 4, Lines 25-26: “a first flow path having a filter and an aspirator, a second flow path having an aspirator”), wherein a first portion of the air drawn into the detector unit by the aspirator is directed through a sensor chamber (See Figs. 1 and 5, showing flow of air to sensor chamber; Page 4, Line 20: “a flow of filtered air”; Page 4, Lines 25-26: “a smoke detector including a first flow path having a filter and an aspirator”), and wherein a second portion of the air drawn into the detector unit by the aspirator (Page 4, Line 21: “a flow of unfiltered air”; Page 4, Line 26: “a second flow path having an aspirator”); 
determining a first flow rate, which is a flow rate of the first portion of the air (Page 4, Lines 3-8: “at least one flow meter for determining a flow rate in any of the following: an inlet to the apparatus; an outlet from the apparatus; a flow path through which one or more of the sub-flows passes. The apparatus may include a plurality of flow meters”); 
determining a second flow rate, which is a flow rate of the second portion of the air or a combined flow rate of the first and second portions of the air (Page 4, Lines 3-8: “at least one flow meter for determining a flow rate in any of the following: an inlet to the apparatus; an outlet from the apparatus; a flow path through which one or more of the sub-flows passes. The apparatus may include a plurality of flow meters”); and 
determining that a filter upstream of the sensor chamber (See Figs. 1 and 5, showing filter upstream of sensor chamber) is restricting airflow to the sensor chamber based on the first and second flow rates (Page 9, Lines 8-10: “Once the filter 20 clogs ·to a significant extent, it is possible to measure airflow changes either overall or specifically of the filtered air flow, to ascertain whether it is 10 necessary to change the filter.”; Page 9, Lines 11-25: “…when the filter clogs to an extent that results in a change in the proportion of air flowing through the filter compared to air that bypasses the filter, the effective smoke levels reaching the detector increase, meaning that if a filter is left in the system of the present invention too long it will cause an increase in the smoke detected, thus failing in a safe manner. This increase will be gradual as the system clogs, and may therefore be determined by software that checks the smoke levels over an extended period of time to determine filter life. Another method of determining filter life is to measure the airflow of the filtered air and to compare it to the airflow bypassing the filter. This ratio will give a smoke dilution factor that will allow the smoke detection system to apply a correction factor to determine true smoke levels in a sample. If the filter clogs over time, affecting flow rates through the filter, the air flow meters will determine the new correction factor to be applied to the output of the detection chamber. In some embodiments it would also be possible to measure filter life by determining when the airflow through the filter had dropped to a predetermined level.”).
Knox does not explicitly teach a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber.
Yokota teaches a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber (See Figs. 2, 5-6, 8,  showing air flow path separating into sensor chamber path and path that does not route to sensor chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knox to include a second portion of the air drawn into the detector unit by the aspirator is not directed through the sensor chamber (Emphasis added by Examiner), as taught by Yokota.
Doing so would allow one to direct only filtered air to the sensor chamber, which is desirable, because, as taught by Knox “Background smoke pollution can cause soiling of components of the detector leading to premature failure”.

Regarding Claim 8, as best understood in view of the 35 U.S.C 112(b) issue identified above, Knox in view of Yokota teaches a method according to claim 7, further comprising: 
determining a ratio of the first and second flow rates and comparing the ratio to a predetermined threshold value, 
wherein determining that the filter is restricting airflow to the sensor chamber comprises determining that the ratio exceeds a threshold value (Page 9, Lines 18-25: “Another method of determining filter life is to measure the airflow of the filtered air and to compare it to the airflow bypassing the filter. This ratio will give a smoke dilution factor that will allow the smoke detection system to apply a correction factor to determine true smoke levels in a sample. If the filter clogs over time, affecting flow rates through the filter, the air flow meters will determine the new correction factor to be applied to the output of the detection chamber. In some embodiments it would also be possible to measure filter life by determining when the airflow through the filter had dropped to a predetermined level.”).11 126771US01 (U303229US)  

Regarding Claim 10, as best understood in view of the 35 U.S.C 112(b) issue identified above, Knox in view of Yokota teaches a method according to claim 7, wherein the detector unit is a smoke detector unit (Page 4, Line 25: “an apparatus for a smoke detector”), and the aspirating detection system is an aspirating smoke detection system (Page 4, Lines 25-26: “an apparatus for a smoke detector including a first flow path having a filter and an aspirator”).

Claims 3-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Knox (Australian Patent App. No. AU 2012201531 A1) in view of Yokota (US PGPub No. US 20090237261 A1) and Yamano (US PGPub No. US 20040035184 A1).

Regarding Claim 3, Knox in view of Yokota teaches a detector unit according to claim 1, wherein the controller is configured to generate an alert (Page 12, Lines 20-27: “Typically a sub-sample is used where a main aspirator draw air through the sampling pipes, which can be adjusted to produce an appropriate air transit time. Aspirated smoke detectors are required to alarm within a certain elapsed time of the smoke being drawn into the sampling point. It is therefore necessary to maintain a sufficient flow rate through the sampling pipes to attain the transport time necessary to detect smoke within the time limits. If variable speed aspirators are used in the flow paths of the smoke attenuator, then it may be necessary to use a sub-sample arrangement.”).
Knox does not explicitly teach responsive to determining that the filter is restricting airflow.
Yamano teaches wherein the controller is configured to generate an alert responsive to determining that the filter is restricting airflow ([0053]: “An alarm signal is sent to the control apparatus 21, and generates an alarm report for a clogged filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knox with wherein the controller is configured to generate an alert responsive to determining that the filter is restricting airflow (Emphasis added by Examiner), as taught by Yamano.
Doing so would allow one to be notified when the filter needs to be replaced.

Regarding Claim 4, Knox in view of Yokota teaches a detector unit according to claim 1.
Knox does not explicitly teach wherein one or each of the first and second flow meters comprises a thermistor.10 126771US01 (U303229US)  
Yamano teaches wherein one or each of the first and second flow meters comprises a thermistor ([0052]: “A thermal type element with a thermistor component is used for the airflow sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knox to include wherein one or each of the first and second flow meters comprises a thermistor, as taught by Yamano.
Doing so would allow one to passively determine the airflow, as taught by Yamano [0052]: “without disrupting the airflow”.

Regarding Claim 9, as best understood in view of the 35 U.S.C 112(b) issue identified above, Knox in view of Yokota teaches a method according to claim 7, further comprising: 
generating an alert (Page 12, Lines 20-27: “Typically a sub-sample is used where a main aspirator draw air through the sampling pipes, which can be adjusted to produce an appropriate air transit time. Aspirated smoke detectors are required to alarm within a certain elapsed time of the smoke being drawn into the sampling point. It is therefore necessary to maintain a sufficient flow rate through the sampling pipes to attain the transport time necessary to detect smoke within the time limits. If variable speed aspirators are used in the flow paths of the smoke attenuator, then it may be necessary to use a sub-sample arrangement.”).  
Knox does not explicitly teach responsive to determining that the filter is restricting airflow.
Yamano teaches wherein the controller is configured to generate an alert responsive to determining that the filter is restricting airflow ([0053]: “An alarm signal is sent to the control apparatus 21, and generates an alarm report for a clogged filter”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Knox with generating an alert responsive to determining that the filter is restricting airflow (Emphasis added by Examiner), as taught by Yamano.
Doing so would allow one to be notified when the filter needs to be replaced.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knox (US Patent No. US 6052058 A), pertaining to a filter integrity monitoring system for monitoring the status of a filter in a detection application;
Orsini (US PGPub No. US 20150096351 A1), pertaining to airflow monitoring in a duct system, including determination of filter clogging;
Ajay (US PGPub No. US 20150253165 A1), pertaining to determining an input to a smoke detection system, including monitoring the flow rates, selectable filtering, and determining when a blockage has occurred
Cooper (US PGPub No. US 20160116389 A1), pertaining to an aspirating smoke detection system with a plurality of filtered flow paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J GASSEN whose telephone number is (571)272-4363. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALESSANDRO AMARI can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J GASSEN/Examiner, Art Unit 2863                                                                                                                                                                                                        
/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863